[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The defendant, through his attorney, has applied for the Pretrial Alcohol Education Program pursuant to § 54-56g of the Connecticut General Statutes. The defendant is charged with causing the death of Robert B. Kelsey, Sr. while operating a motor vehicle under the influence of alcohol. He is charged with manslaughter in the second degree, manslaughter with a motor vehicle, evading responsibility, and driving under the influence. Defendant requests the court to provide him with an opportunity to make a showing of good cause which is necessary in order for the court to grant admission to the program where the alleged violation of § 14-227a caused serious physical injury, as defined in § 53a-3, to another person.
Connecticut General Statutes § 53a-3 provides that serious physical injury is physical injury which "creates a substantial risk of death". Creating a substantial risk of death is not the same as causing death. Death is much more serious than the most serious physical injury. The legislature clearly did not intend to extend the benefits of the alcohol education program to a person who allegedly causes another person's death.
The defendant's application is denied.
Elizabeth A. Gallagher, Judge.